--------------------------------------------------------------------------------

Exhibit 10.45

[exhibit10-45x1x1.jpg]


June 1, 2010

Victor Nkansa
P.O. Box 10884
Accra-North, Ghana

Dear Victor:

Re: Grant of Nonqualified Stock Options

We are pleased to advise you that on May 31, 2010, the board of directors (the
“Board”) of Xtra-Gold Resources Corp. (“Xtra-Gold”) authorized the award to you
(sometimes hereinafter referred to as the “Optionee”) of an option to purchase
12,000 shares of our common stock at a par value $.001 per share (the
“Options”), upon the following terms and conditions:

1. The Options are granted to you in accordance with and subject to the terms
and conditions of Xtra-Gold’s 2005 Equity Compensation Plan (the “Plan” or the
“Option Plan”).

2. The Options are granted to you as an officer and director of Xtra-Gold Mining
Limited (“XG Mining”) and Xtra-Gold Exploration Limited (“XGEL”).

3. The Options are nonqualified stock options.

4. The Options have a 35 month term (the “Option Period”) and may be exercised,
in whole or in part, at any time from June 1, 2010, subject to any applicable
statutory regulatory hold period and shall terminate at 5:00 p.m. (Eastern
Standard Time) on May 1, 2013 (the “Expiry Date”).

5. The price at which the Options may be exercised is $1.00 per share.

6. The Options are transferable to a nominee as may be designated by you from
time to time and may be exercised, in whole or in part, during the exercise
period, as set forth herein or otherwise in accordance with the terms and
conditions of the Plan.

--------------------------------------------------------------------------------

CORPORATE OFFICE
Suite 301, 360 Bay Street, Toronto ON, M5H 2V6 Canada

PHONE: (416) 366 4227 E-MAIL: pzyla@xtragold.com FAX: (416) 981-3055 WEB SITE:
www.xtragold.com

--------------------------------------------------------------------------------


Victor Nkansa

- 2 -

June 1, 2010

7. The exercise price and number of underlying shares issuable upon exercise of
the Options (the “Option Shares”) are subject to adjustment in accordance with
the Plan in the event of stock splits, dividends, reorganizations and similar
corporate events.

8. There is no vesting period attached to the Options being granted herein. For
clarity purposes, the Options are fully vested and can immediately be exercised,
in whole or in part, at any time from June 1, 2010 to the Expiry Date, subject
to any applicable statutory regulatory hold period.

  9. (a)

You shall have the right to exercise the Options, in whole or in part, for a
period of time as may be set out in the Option Plan referred to in subparagraph
9(g) hereunder or in accordance with securities laws governing Xtra-Gold, but in
no event shall the Options be exercised later than the earlier of (i) the Expiry
Date; and (ii) the exercise date contemplated in subparagraphs 9(b), (c), (d)
and (e) hereunder.

         (b)

In the event of your voluntary termination as an officer and director of XG
Mining and XGEL, all Options granted pursuant to paragraph 2 must be exercised
within 90 days from the later termination date of your no longer being an
officer and director of XG Mining and XGEL (whichever is the later case),
failing which the Options will be cancelled.

         (c)

In the event of your death during the Option Period, all Options must be
exercised by your estate within one (1) year from the date of your death,
failing which the Options will be cancelled.

         (d)

In the event that you are not re-elected as an officer and/or a director of XG
Mining and XGEL then in such event Xtra-Gold agrees that you may retain 100% of
the Options; provided, however that the Options referred to in this subparagraph
must be exercised no later than 90 days following such occurrence, failing which
such Options will be cancelled.

         (e)

In the event of a change of control of Xtra-Gold (as defined herein), you will
have the right to exercise the Options within 90 days following the completion
of such change of control. For clarity purposes, a “Change of Control” shall
mean the occurrence of (i) any person, other than an Employee (as such term is
used in Section 13(d) and 14(d) of the Exchange Act is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s outstanding securities then having the
right to vote at elections of directors; or (ii) (ii) the individuals who at the
commencement date of this Agreement, constitute the Board, cease for any reason
to constitute a majority thereof unless the election, or nomination for
election, of each new director was approved by a vote of at least two-thirds of
the directors then in office who were directors at the commencement of this
Agreement; or (iii) there is a failure to elect two (2) or more candidates
nominated by management of the Company to the Board; or (d) the business of the
Company is disposed of by the Company pursuant to a partial or complete
liquidation of the Company, a sale of assets (including stock of a subsidiary of
our Company) or otherwise.


--------------------------------------------------------------------------------


Victor Nkansa

- 3 -

June 1, 2010


    (f)

The share certificate or certificates issued as a result of the exercise of
Options from time to time shall bear a restrictive legend with respect to the
resale of the shares issued in connection therewith. The applicable hold period
shall be six (6) months from the date of issuance of the Option Shares and may
only be resold in accordance with Rule 144.

         (g)

Xtra-Gold implemented and adopted the Option Plan which implementation and
adoption was approved in writing by the Board in June 2005. Xtra-Gold was not
required nor did it obtain stockholder approval of the Option Plan.

         (h)

The Options shall at all times be subject to the terms of this Option Agreement
and the Option Plan.

10. Xtra-Gold provides no assurance that there will be a public market into
which you can sell the Option Shares or that you will be able to sell your
Option Shares at a profit or at all.

11. In order to exercise the Options, you must provide us with written notice
that you are exercising all or a portion of such Options. The written notice
must specify the number of Option Shares that you are exercising your Options
for, and must be accompanied by the exercise price described in paragraph 5
above. Your Option Shares will be issued to you within approximately one (1)
week following our receipt of your exercise notice and cleared funds evidencing
payment in full of the exercise price.

12. No rights or privileges of a stockholder of Xtra-Gold are conferred by
reason of the grant of the Options to you. You will have no rights of a
stockholder until you have delivered your exercise notice to us and we have
received the exercise price of the Options in cleared funds and Xtra-Gold has
delivered a share certificate or certificates to you evidencing the shares
arising out of such exercise.

13. You understand that the Plan contains important information about your
Options and your rights with respect to the Options. The Plan includes (a) terms
relating to your right to exercise the Options; (b) important restrictions on
your ability to transfer the Options or Option Shares; and (c) early termination
of the Options following the occurrence of certain events, including the
termination of your relationship with us. By signing below, you acknowledge your
receipt of a copy of the Plan. By acceptance of your Options by way of execution
of this Agreement, you agree to abide by the terms and conditions of this
Agreement and the Plan.

--------------------------------------------------------------------------------

[exhibit10-45x4x1.jpg]


--------------------------------------------------------------------------------